Case 2:20-cv-03239-AB-KES Document 8 Filed 07/29/20 Page 1 of 1 Page ID #:44



 1
 2
 3                                                                          O
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    LYNNARD DYLAN MCCLENDON,                      Case No. 2:20-cv-03239-AB-KES
12                Petitioner,
13          v.                                    ORDER ACCEPTING REPORT AND
                                                  RECOMMENDATION OF UNITED
14    P. SALAS, Jail Commander,                    STATES MAGISTRATE JUDGE
15                Respondent.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1) the
19   other records on file herein, and the Report and Recommendation of the United
20   States Magistrate Judge (Dkt. 4). The deadline for filing objections to the Report
21   and Recommendation passed on May 8, 2020, and none have been filed. The Court
22   accepts the report, findings, and recommendations of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that Judgment be entered dismissing the
24   Petition without prejudice.
25
26   DATED: July 29, 2020                  ____________________________________
27                                         ANDRE BIROTTE, JR.
                                           UNITED STATES DISTRICT JUDGE
28
                                              1
